Citation Nr: 1731039	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1953 to January 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On a VA Form 9 received in October 2012, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In correspondence received later in October 2012, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss, most recently in a November 2008 rating decision; the Veteran did not appeal that decision. 

2.  Evidence received since the November 2008 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2008 RO decision, which denied the Veteran's claim of service connection for hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  The criteria for reopening the claim of service connection for hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

A standard letter dated in August 2011 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service separation examination has been obtained.  No other service treatment records are available, having presumably been lost in a fire at the National Personnel Records Center in 1973.  Post-service VA and private treatment records have also been obtained.

A VA examination is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection.  See 38 C.F.R. § 3.159(c)(4)(iii).  Nonetheless, the RO scheduled an examination in July 2016, and the Veteran did not report for the examination.  Thus, VA's duty to assist has been met.

II. Hearing Loss-New and Material Evidence

The Veteran's claim of entitlement to service connection for hearing loss was initially denied in a March 1997 rating decision on the basis that the Veteran's hearing loss was not shown to have been incurred in service.  The Veteran did not file a notice of disagreement (NOD) with that rating decision.  The RO again denied service connection for hearing loss in rating decisions dated in April 2006, April 2008, and November 2008 on the basis that new and material evidence had not been submitted to reopen the claim.  The Veteran did not file a notice of disagreement with the November 2008 rating decision and no additional evidence was received into the record within a year of that decision.  The November 2008 rating decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the November 2008 rating decision consisted of the Veteran's service separation examination, which noted 15/15 hearing bilaterally by whispered voice and spoken voice; private audiograms dated in 1981, 1982, and 1991 that showed hearing loss for VA purposes; a November 2005 private audiogram report that included the audiologist's statement that hearing loss "could have been initiated in military service"; a November 2006 VA examination report that showed that the Veteran "had a long history of noise exposure outside the military, and contained a negative nexus opinion with the rationale being that he did not have problems with his hearing at the time of discharge, it is felt that this Veteran's military noise exposure did not have an effect on his hearing"; lay statements from two people who stated that the Veteran did not have hearing problems before service but did after he returned from service; a February 2008 VA examination report; and the Veteran's lay statements to the effect that he had ringing in his ears in service that he believes led to his subsequent hearing loss, particularly in light of his being granted service connection for tinnitus in an April 2006 rating decision.

Evidence relating to the claim of service connection for hearing loss received since the November 2008 rating decision that is new consists of statements from the Veteran contending that hearing loss should be service connected, and an April 2013 VA treatment record that notes the Veteran has sensorineural hearing loss with a history of military acoustic trauma as an APC gunner from 1953-1955.

The written statements from the Veteran are essentially cumulative of those previously of record.  The April 2013 treatment record refers only to the Veteran's reported history of noise exposure in service and does not constitute a medical opinion linking his current hearing loss with service - which is the only unsubstantiated fact.  

Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  A claim to reopen without more does not meet the low bar for reopening a claim.  The record still lacks sufficient evidence demonstrating that the Veteran's current hearing loss is attributable to his inservice noise exposure.  

Additionally, a VA audiology examination was scheduled in July 2016; however, the Veteran failed to report to that examination.  When an examination is scheduled in conjunction with a reopened claim and a claimant fails to report, the claim shall be denied.  See 38 C.F.R. § 3.655(b) (2016).  

Accordingly, the Board finds that the evidence received subsequent to November 2008 is not new and material, and does not serve to reopen the Veteran's claim of service connection for hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

	

	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  The petition to reopen is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


